DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1.	Claims 1-6 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seufert, US 3,795,933 in view of Lindholm, US 7,237,295.
	Seufert discloses the claimed invention including a handle (21), a shaft coupled to the handle (75), a multidirectional joint coupled to the shaft opposite the handle (at 28, Figure 1; allows the handle to be repositioned in a more vertical direction and also to a more horizontal direction), a mop plate coupled to the multidirectional joint (22), the mop plate having an upper plate (36, Figures 1-2, 4), a lower plate substantially parallel to the upper plate (37, Figures 1-2, 4), lateral faces extending between the upper and lower plate (one is 33/39, the other faces formed of 40, 41), and at least one internal web extending between the upper and lower plates (38, Figures 1-2, 4), the upper plate including an upper surface (30, Figures 1-2, 4), the lower plate including a lower surface (31, Figures 1-2, 4), wherein the upper plate, the lower plate, the lateral faces and the at least one internal web are unitarily formed (they are shown and described as one unit 22, Figures 1-2, 4; Column 2 Lines 24-29, Column 3 Lines 40-42, Column 4 Lines 4-34), the mop plate and multidirectional joint including complementary coupling structures (70, 71, 85; Column 6 Lines 56-62). Regarding claim 2, the upper surface is substantially continuous and the lower surface is substantially continuous (as shown in Figures 1-2, 4). Regarding claim 3, the at least one internal web (38) includes a plurality of internal webs forming channels between the internal webs and the upper and lower plates (Column 4 Lines 20-33, Column 8 Lines 24-25). Regarding claim 4, the plate includes a front edge and a rear edge (see edges of plates in Figures 1-2), the plurality of internal webs extending in a direction 
Regarding claim 9, the complementary coupling structures include at least one connection rod (rod being part of the bolt or screw, Column 6 Lines 56-62) and at least one channel adapted to receive the at least one rod (channel being the recess/opening receiving the rod of the bolt or screw, Column 6 Lines 56-62). Seufert does not disclose that the multidirectional joint allows the mop to pivot substantially 180 degrees relative to the handle to dispose either the upper or lower plates in a lowermost position. In particular, Figures 1 and 4 show a locking mechanism (80, 84) that allows at most 90 degrees of pivoting.
	Lindholm teaches a cleaning device with a mop plate (12) having an upper plate surface and a substantially parallel lower plate surface (upper and lower plate surfaces of 12, see Figures), lateral faces extending between the upper and lower plates (22, 24, 26, 28; see Figures), the mop plate having a universal joint (16) coupled to a shaft (30) opposite a handle (14), wherein the multidirectional joint allows the mop plate to pivot substantially 180 degrees relative to the handle to dispose either of the upper plate and the lower plate in a lowermost position (Column 1 Lines 47-65) and this also allows a user to reposition the mop during cleaning (Column 1 Lines 47-65). Regarding claims 5-6, the plate has a U-shape defined laterally across the width of the mop plate to receive the joint (32, Figure 1) and the U-shape defines a U-shape opening (see Figures), the U-shaped opening disposed to a rear edge of the plate (Figure 1), and the U-shaped opening of the mop plate and the multidirectional joint each include complementary coupling structures in that the plate comprises a longitudinal extension and joint pin that couples to an eyelet (Column 4 Lines 13-18). Regarding claim 10, the 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the multi-directional joint structure and shaft of Seufert for the universal multi-directional joint taught by Lindholm and to modify the mop plate of Seufert to have a U-shape opening therein to receive the multi-directional joint as also taught by Lindholm, so that the plate can be universally angularly adjusted in order to easily manipulate the mop plate and mop using both sides of the mop plate.
2.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seufert, US 3,795,933 and Lindholm, US 7,237,295 in view of Metzel et al., US 2018/0042444.
	Seufert and Lindholm disclose all elements previously discussed above and the Figures display the mop plate as rectangular in shape with perpendicular corners. Seufert and Lindholm do not disclose that the mop plate includes a plurality of rounded edges.
	Metzel et al. teach a mop plate (122) with rounded edges (best shown in Figures 1 and 6-9) and recognizes that mop plates can be of a variety of suitable shapes including rectangular, square, round, elliptical and the like (paragraph 0023).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rectangular shape of the mop plate of Seufert and Lindholm for one having a plurality of rounded edges, as taught by Metzel et al., and an obvious design choice and would be more suitable for cleaning in areas where corners or squared edged is not desired.
12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seufert, US 3,795,933 and Lindholm, US 7,237,295, in view of Khubani, WO 2007/092508.
	Seufert and Lindholm discloses all elements previously discussed above, however fail to disclose a cleat.
	Khubani teaches a mop plate (12, Figures 3-7) including a cleat (20), the cleat is spaced from a multidirectional joint (universal joint 16, see Figures 3-7), the multidirectional joint adapted to allow the mop plate to pivot to a position wherein the mop plate is disposed substantially parallel to a shaft (Figure 7), the cleat adapted to further couple the mop plate to the shaft in a position substantially parallel to the shaft (Figure 7) so that the mop will take up a minimum amount of storage (last seven lines of Page 7).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the multidirectional joint of Seufert and Lindholm  to include a cleat so that the mop plate is disposed parallel and coupled to a shaft, as taught by Khubani, so that a user can secure the mop plate to the shaft minimizing the amount of storage space necessary for the floor mop assembly.
4.	Claims 15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, US 8,230,545 in view of Schaefer et al., US 1,989,825.
	Lee discloses the claimed invention including a handle (upper unlabeled portion at free end of 21), a shaft coupled to the handle (21), a mop plate coupled to the multidirectional joint (20), the mop plate having a substantially planar upper plate (upper plate of 20 as shown in Figure 1), a substantially planar lower plate substantially parallel to the upper plate (lower plate of 20 as shown in Figure 1), lateral faces extending between the upper and lower plate 
	Schaefer et al. teach a dust mop wherein there is a mop handle (8) connected to a shaft (22) at one end, the shaft has a multidirectional joint coupled at the end opposite to the handle (joint at 19, 20 and 21), the multidirectional joint includes complementary coupling structures (edges 20 engage with spring fingers 21, see Page 1 Column 2 Lines 1-6). The dust mop is adjustable so that it can be used in narrow or expansive areas, corners, and confined places (Page 1 Column 1 Lines 1-9).
.
5.	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, US 8,230,545 and Schaefer et al., US 1,989,825.
	Lee discloses all elements previously disclosed above, however fails to disclose that the mop plate is formed of a particular material. 
	Schaefer also discloses all elements previously disclosed above, and further discloses that its mop plate (7) is formed of metal (the metallic parts of 7 are covered by cloth 9, Page 1 Column 1 Lines 18-21, Column 2 Lines 52-55). It is well known to form mop plates from polymers (plastic), metal, or composite materials. 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the mop plate of Lee so that it is constructed from metal, as taught by Schaefer et al., as it is an easily available material known for plates of dust mops and would suitably support a dust mop.
6.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, US 8,230,545 and Schaefer et al., US 1,989,825 as applied to claim 15, in view of Lindholm, US 7,237,295.
	Lee and Schaefer et al. disclose all elements previously described, however fail to disclose that the plate has a U-shape opening disposed toward the rear edge of the plate, the U-shaped opening including the complementary coupling structure of the plate.

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the multi-directional joint and shaft of Lee and Schaefer et al. for the universal multi-directional joint taught by Lindholm and to modify the mop plate of Lee to have a U-shape opening therein to receive the multi-directional joint as also taught by Lindholm, so that the plate can be universally angularly adjusted in order to easily manipulate the mop plate and mop using both sides of the mop plate.
Allowable Subject Matter
7.	Claims 7-8 and 14 are allowed.
	Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
8.	Applicant's arguments filed 22 November 2021 have been fully considered but they are not persuasive. 
	The Applicant argues that the Seufert mop pad cannot be restructured to pivot 180 degrees as required by amended independent claim 1. The Applicant points to the metal slotted member of Seufert and argues that this design would require a complete redesign to allow the mop plate to pivot 180 degrees. The Examiner respectfully disagrees. The Examiner acknowledges that the pivoting of Seufert is in a range of about 60 degrees or so. However, one of ordinary skill in the art, based on the teachings of Lindholm, would find it obvious to substitute the multi-directional joint structure and shaft of Seufert for the universal multi-directional joint taught by Lindholm and to modify the mop plate of Seufert to have a U-shape opening therein to receive the multi-directional joint as also taught by Lindholm, so that the plate can be universally angularly adjusted in order to easily manipulate the mop. 
Applicant’s arguments with respect to claim(s) 15-18 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272. The examiner can normally be reached typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg